 1   Daniel Alberstone (SBN 105275)                 Melinda L. Haag (SBN 132612)
     dalberstone@baronbudd.com                      mhaag@orrick.com
 2   Roland Tellis (SBN 186269)                     Randy S. Luskey (SBN 240915)
     rtellis@baronbudd.com                          rluskey@orrick.com
 3
     Mark Pifko (SBN 228412)                        Jennifer C. Lee (SBN 268021)
 4   mpifko@baronbudd.com                           jlee@orrick.com
     Peter Klausner (SBN 271902)                    Richard A. Jacobsen (Pro Hac Vice)
 5   pklausner@baronbudd.com                        rjacobsen@orrick.com
 6   BARON & BUDD, P.C.                             Orrick Herrington & Sutcliffe LLP
     15910 Ventura Boulevard, Suite 1600            405 Howard Street
 7   Encino, California 91436                       San Francisco, CA 94105
 8   Telephone: (818) 839-2333                      Telephone: (415) 773-5700

 9   Attorneys for Plaintiff                        Attorneys for Defendants
10   DAVID WEINER, individually, and on             OCWEN FINANCIAL CORPORATION
     behalf of other members of the general         and OCWEN LOAN SERVICING, LLC
11   public similarly situated
12
13
                              UNITED STATES DISTRICT COURT
14
15                           EASTERN DISTRICT OF CALIFORNIA
16                                                Case Number: 2:14-cv-02597-MCE-DB
17   DAVID WEINER, individually, and on           CLASS ACTION
     behalf of other members of the public
18   similarly situated,
                                                  JOINT STIPULATION TO AMEND
                        Plaintiff,                SCHEDULING ORDER AND
19
           vs.                                    CONTINUE CASE DEADLINES;
20                                                ORDER THEREON
     OCWEN FINANCIAL CORPORATION,
21   a Florida corporation and OCWEN LOAN Action Filed:                  November 5, 2014
     SERVICING, LLC, a Delaware limited   Trial Date:                    None Set
22   liability company,
23
                        Defendants.
24
25         Plaintiff David Weiner (“Plaintiff”) and Defendants Ocwen Financial Corporation
26   (“OFC”) and Ocwen Loan Servicing, LLC (“OLS”) (collectively, “Defendants”)
27   (together, the “Parties”) in the above-captioned action by and through their respective
28
                                                                   Case No. 2:14-cv-02597-MCE-DB
              JOINT STIPULATION TO AMEND SCHEDULING ORDER AND CONTINUE CASE DEADLINES
27
 1   counsel of record, file this Joint Stipulation to Amend the Court’s Scheduling Order and
 2   Continue Case Deadlines.
 3         WHEREAS, on March 20, 2018, the Court entered the Parties’ Joint Stipulation
 4   Regarding ESI Collection, Pretrial Discovery, ADR, and Pretrial Schedule (the
 5   “Scheduling Order”) (Dkt. 120);
 6         WHEREAS, the Scheduling Order set the following deadlines:
 7
 8                                   Event                           Deadline

 9                 Fact Discovery Cut-off                      December 14, 2018

10                 Expert Disclosure                             February 1, 2019

11                 Completion of Expert Discovery                March 29, 2019
12                 Filing Date for Dispositive Motions            April 26, 2019
13                 Filing Date for Opposition to                  May 24, 2019
                   Dispositive Motions
14                 Filing Date for Reply in Support of            June 21, 2019
15                 Dispositive Motions
                   Final Pretrial Conference                         None Set
16
                   Trial                                             None Set
17
18
19         WHEREAS, the Parties have worked diligently to complete fact discovery by

20   December 14, 2018, the deadline set by the Court. However, due to unforeseen

21   circumstances, and as a result of the Parties’ good faith meet and confer efforts, fact

22   discovery cannot be completed until February 20, 2019, which follows the current date of

23   initial expert disclosures;

24         WHEREAS, the Parties agree that the initial exchange of expert disclosures should

25   occur following the completion of fact discovery;

26         IT IS THEREFORE STIPULATED, AGREED, AND JOINTLY REQUESTED by

27   the Parties that the Court amend its March 20, 2018 Scheduling Order as follows:

28
                                               1                 Case No. 2:14-cv-02597-MCE-DB
27            JOINT STIPULATION TO AMEND SCHEDULING ORDER AND CONTINUE CASE DEADLINES
 1                      Event                          Deadline               Proposed

 2   Fact Discovery Cut-off                       December 14, 2018 February 20, 2019

 3   Expert Disclosures                            February 1, 2019        March 6, 2019

 4   Initial Expert Depositions                        None Set            March 27, 2019

 5   Disclosure of Expert Rebuttal Reports             None Set            April 15, 2019
 6   Depositions of Experts Concerning                 None Set             May 3, 2019
     Rebuttal Reports
 7
     Completion of Expert Discovery                 March 29, 2019          May 3, 2019
 8
     Filing Date for Dispositive Motions            April 26, 2019          May 31, 2019
 9
     Filing Date for Opposition to Dispositive       May 24, 2019           June 28, 2019
10   Motions
11   Filing Date for Reply in Support of             June 21, 2019          July 26, 2019
     Dispositive Motions
12   Final Pretrial Conference                         None Set                  None
13   Trial                                             None Set                  None
14
         IT IS SO STIPULATED
15
16
     Dated: January 14, 2019                     BARON & BUDD, P.C.
17
                                           By: /s/ Daniel Alberstone
18
                                               Daniel Alberstone
19
                                                 Daniel Alberstone (SBN 105275)
20                                               dalberstone@baronbudd.com
21                                               Roland Tellis (SBN 186269)
                                                 rtellis@baronbudd.com
22                                               Mark Pifko (SBN 228412)
23                                               mpifko@baronbudd.com
                                                 Peter Klausner (SBN 271902)
24                                               pklausner@baronbudd.com
25                                               Baron & Budd, P.C.
                                                 15910 Ventura Boulevard , Suite 1600
26                                               Encino, California 91436
                                                 Telephone: (818) 839-2333
27
28                                               Attorneys for Plaintiff
                                           2                 Case No. 2:14-cv-02597-MCE-DB
27           JOINT STIPULATION TO AMEND SCHEDULING ORDER AND CONTINUE CASE DEADLINES
 1                                               DAVID WEINER, individually, and on
                                                 behalf of other members of the general
 2                                               public similarly situated
      Dated: January 14, 2019                    ORRICK HERRINGTON & SUTCLIFFE
 3
 4                                          By: /s/ Randy Luskey
 5                                               Melinda L. Haag (SBN 132612)
 6                                               mhaag@orrick.com
                                                 Randy S. Luskey (SBN 240915)
 7                                               rluskey@orrick.com
 8                                               Jennifer C. Lee (SBN 268021)
                                                 jlee@orrick.com
 9                                               Richard A. Jacobsen (Pro Hac Vice)
10                                               rjacobsen@orrick.com
                                                 Orrick Herrington & Sutcliffe LLP
11                                               405 Howard Street
12                                               San Francisco, CA 94105
                                                 Telephone: (415) 773-5700
13
                                                 Attorneys for Defendants
14
                                                 OCWEN FINANCIAL CORPORATION
15                                               and OCWEN LOAN SERVICING, LLC
16
17         IT IS SO ORDERED.
18   Dated: January 16, 2019
19
20
21
22
23
24
25
26
27
28
                                            3                Case No. 2:14-cv-02597-MCE-DB
27            JOINT STIPULATION TO AMEND SCHEDULING ORDER AND CONTINUE CASE DEADLINES
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                                           Local Rule 131 Attestation

15          I attest that counsel at Orrick, Herrington & Sutcliffe LLP concur in this filing’s content and has
     authorized the filing.
16
      Dated: January 14, 2019                            By: /s/ Daniel Alberstone
17                                                           Daniel Alberstone
18
19
20
21
22
23
24
25
26
27
28
                                                     4                     Case No. 2:14-cv-02597-MCE-DB
27             JOINT STIPULATION TO AMEND SCHEDULING ORDER AND CONTINUE CASE DEADLINES
